Plaintiff in error, hereinafter called defendant, was convicted in the district court of Stephens county for the crime of manslaughter, and his punishment fixed by the jury at imprisonment in the state penitentiary for four years.
The evidence of the state was that a controversy had arisen between defendant and the deceased and their wives and some other parties; that defendant ran into the house and got a gun and swore, saying he would kill the deceased; that Mrs. Heffley grabbed him and that he dragged her through the door, and that Callie Pedan met them at the door and grabbed him and they both tried to keep him from using the gun to kill any one; that defendant got out on the porch and that four shots were fired from the gun and that one or more of these shots caused the death of deceased.
Defendant claimed that the gun was accidentally fired.
On the 24th day of June, 1931, this case was orally argued, but no briefs have been filed.
A careful examination of the record discloses no fundamental error, and that the evidence is sufficient to support the verdict of the jury.
The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 167